DENMAN, Circuit Judge
(concurring).
I concur in the result but disagree with the statement that because exceptions to the rulings of alignments 1 to 25 were not taken they “need not be considered.”' The many stations of footnote 5 stop short of this court’s decision in Sherwin v. United States, 9 Cir., 112 F.2d 503. In that case we held that in the absence of an exception to the denial of motion for a verdict of acquittal we would not consider its merits on appeal. The Supreme Court reversed in 312 U.S. 654, 61 S.Ct. 618, 85 L.Ed. 1104 and ordered considered the motion to which there was no exception. Obviously we must consider the ruling to which no exception was taken.
Footnote 5’s summary stops far short of the recent case of Giles v. United States, 9 Cir, 144 F.2d 860, 861, in which we stated, “ * * * it has been established that we will examine the record with reference to *934an assigned claim of error to which no objection has been made or exception taken in the district court ‘far enough to see that there has been no miscarriage of justice.’ ”
In concurring, I am assuming we are not attempting to revive our reversed error in the Sherwin case or to overrule the Giles case.